Title: To Alexander Hamilton from Brigadier General John Cadwalader, 2 March 1783
From: Cadwalader, John
To: Hamilton, Alexander



Philada: 2d: March 1783

As General Reed’s Remarks on a late publication relating to a Conversation I had with him at Bristol in the year 1776, require an answer; I shall be much obliged if you will endeavour to recollect whether I did not at some period of the war mention the said Conversation to you, in confidence & beg you will be particular with respect to time, place, & any other Circumstances which you may remember.
The obvious necessity of my address to you upon the present occasion, will, I hope, render any apology unnecessary. I am dear Sir with great respect & esteem your most O & very hble Servt.

John Cadwalader

 